Citation Nr: 0731042	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
cervical spine, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

2.  Entitlement to service connection for joint pain, 
including bilateral shoulders and the right knee, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for rashes, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for chronic rhinitis 
(claimed as respiratory problems), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for short term memory 
loss, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

7.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active military service from April 1986 to 
February 1993, to include service in the Southwest Asia 
theater of operation from August 1990 to August 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In July 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

By a decision dated in December 2006, the Board granted the 
veteran's claims for service connection for a lumbar spine 
disability and for a left knee disability.  The remainder of 
the veteran's claims were remanded to the RO for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's claims were remanded by the Board in order that 
the veteran could be provided specialty VA examination by an 
orthopedic specialist and dermatologist, as well as a general 
medical examination.  The AMC communicated the request to the 
VA medical facility in Danville, Illinois.  That facility 
cancelled all examinations due to the fact that the necessary 
specialists were not available at the Danville VA facility.  
Danville indicated that the VA examination request should be 
referred to the Indianapolis, Illinois VA Medical Center 
(VAMC) for compliance with the remand instructions.  However 
there is no indication that the requested examinations were 
scheduled for the veteran at the Indianapolis VAMC.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303.  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

The veteran's claims must be remanded so that the specified 
VA examinations may be scheduled for the veteran at the 
Indianapolis VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the Indianapolis 
VA medical facility or any other appropriate 
facility for the veteran to be afforded 
orthopedic, dermatological, and general VA 
examinations.  Send the claims folder to the 
examiners for review.

a.  The general medical examiner should state 
whether there are any objective medical 
indications that the veteran suffers from a 
chronic disability manifested by 1) fatigue, 
2) diarrhea, 3) short term memory loss, 
and/or 4) night sweats; state whether the 
veteran's complaint of fatigue, diarrhea, 
short term memory loss and/or night sweats 
are due to a known diagnosis; if the 
manifestations of fatigue, diarrhea, short 
term memory loss and/or night sweats cannot 
be attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative medical evidence that 
the undiagnosed illness was not incurred 
during the Gulf War, or whether the 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
after service.  In addition, the general 
medical examiner should state whether the 
veteran's post-service diagnosis of allergic 
rhinitis is related to service, including his 
complaints of having respiratory problems in 
service.

b.  The orthopedic examiner should determine 
whether the veteran has objective evidence of 
a cervical spine, bilateral shoulder and/or 
right knee disability.  If so, the examiner 
should state whether the veteran's orthopedic 
joint pain complaints are attributable to a 
diagnosed disability and if so, whether such 
diagnosed condition is related to service. If 
the manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is affirmative 
evidence that the undiagnosed illness was not 
incurred during active service during the 
Gulf War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

c.  The dermatologic examiner should 
determine whether the veteran has objective 
evidence of a skin disability. If so, the 
examiner should state whether the veteran's 
skin complaints are attributable to a 
diagnosed disability and if so, whether such 
diagnosed condition is related to service, 
including the rashes and herpes simplex in 
service and the subsequent diagnoses of 
herpes simplex, folliculitus, and rashes, 
since service.  If the manifestations cannot 
be attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred during 
active service during the Gulf War, or 
whether the undiagnosed illness was caused by 
a supervening condition or event.

d.  The examiners must provide a complete 
rationale for all opinions provided, and 
should expressly state whether they have 
reviewed the claims file, including the 
veteran's service medical records.

2.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  If any benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


